Citation Nr: 1809560	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure as a result of his duties as a fuel specialist are competent and credible, and are consistent with the circumstances of his service.

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that these symptoms have continued to the present.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 101, 1110, 1154(a) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

On February 9, 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'" See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

The Veteran contends that he suffers from tinnitus as a direct result of noise exposure during service, and that he has experienced tinnitus since that time.  In his September 2013 Notice of Disagreement, he stated that, although he had previously denied tinnitus, he was unaware of the definition of tinnitus.  Specifically, he stated he had experienced a constant buzzing as a direct result of the acoustic trauma he sustained while exposure to jet engines while performing his duties as a fuel specialist.

Although the Veteran's service treatment records are silent for any complaints of tinnitus, the Board observes that his DD 214 confirms that his military occupational specialty (MOS) was fuel specialist with the Air Force.  Moreover, the Veteran is competent to report in-service noise exposure, as well as in-service buzzing in the ears following such exposure.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  As such, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service, to include noise exposure due to proximity to jet engines while performing his duties as a fuel specialist.  38 U.S.C. § 1154(a) (2012) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his lay statements concerning the onset of buzzing in the ears during service are both competent and credible, despite any lack of documented complaints in his service treatment records.  

Resolving all reasonable doubt in his favor, the Board also finds that the Veteran currently has tinnitus.  Here, the has been a question as to whether tinnitus was present during the appeal period.  For example, in a December 2011 VA treatment record and the March 2012 VA examination, the Veteran denied having tinnitus.  However, as noted above, in his September 2013 Notice of Disagreement, the Veteran stated that, at the time of the prior evaluations, he was unaware of what tinnitus actually was, and that he experienced a buzzing in his ears that was constant following his in-service noise exposure.  Given the nature of the disability,  the Board finds that he is competent to say that he has tinnitus, specifically a buzzing of the ears, and the Board finds no reason to question his credibility as to that fact.

Turning the question of whether there is nexus, or link, between the Veteran's tinnitus and his in-service noise exposure, the Board finds that there is sufficient competent and credible evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

The Board reiterates that the Veteran is competent to identify tinnitus, to include the onset of the disorder and the continuity of it over the years.  The Board nevertheless must consider whether he is credible in his assertions. See Layno, 6 Vet. App. at 469 (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Here, the Board finds the Veteran's assertions regarding continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also reported that he experienced constant tinnitus since active duty, specifically a buzzing in his ears, following his in-service noise exposure.  Moreover, there is no evidence in the record calling into the question the Veteran's credibility as pertaining to his history of tinnitus.  

The Board is aware that an August 2013 VA medical opinion concluded that, because prior testing noted that the Veteran denied tinnitus, it would be less likely than not that any current tinnitus would be related to his military service.  However, the examiner also noted that given his military noise exposure, tinnitus would be at least as likely as not related to his in-service noise exposure.  Thus, because it appears the Veteran's prior denials of experiencing tinnitus where made in large part because the Veteran was unaware of the meaning of the term, the August 2013 addendum opinion supports the Veteran's lay statements.

In sum, the Veteran has provided competent and credible evidence that he experienced symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  These statements are entitled to significant probative weight, and thus, are sufficient to establish a likely continuity of symptomatology from service to the present for tinnitus.  38 C.F.R. § 3.303(b); Walker, supra.  Service connection for tinnitus is warranted.  

ORDER

Service connection for tinnitus is granted.


REMAND

Similar to his claim for service connection for tinnitus, the Veteran contends that he suffers from bilateral hearing loss as a direct result of noise exposure during service.

As noted above, the Veteran's DD 214 confirms that his MOS was fuel specialist with the Air Force, and he is competent to report in-service noise exposure.  See Layno, supra; 38 C.F.R. § 3.159(a)(2).  As such, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service, to include noise exposure due to proximity to jet engines while performing his duties as a fuel specialist.  38 U.S.C. § 1154(a).  

Review of the Veteran's active duty service treatment records reveals two audiograms in October 1968 and October 1972.  During the Vietnam era, the standards for reporting service department audiometric test results were changed from the standards set forth by the American Standards Association (ASA) to the International Standards Organization-American National Standards Institute (ISO) standard.  For audiometric test results dated between January 1, 1967, and December 31, 1970, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  For audiometric test results dated from January 1, 1971, it is presumed that the ISO  standard was used.  The Board has reviewed the October 1968 audiogram with both the ASA and ISO standards in mind, and finds that if the ISO standard had been utilized in October 1968, a greater threshold shift is shown when comparing the October 1968 and October 1972 audiograms.  



	(CONTINUED ON NEXT PAGE)
The October 1968 entrance examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
-
0
0
LEFT
0
0
-
0
0

The October 1972 discharge examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
15
15
5
5
0

In connection with his claim, the Veteran underwent a VA examination in March 2012.  The examiner noted his reported in-service noise exposure from both airplanes and machines.  Upon examination, a bilateral hearing loss disability was demonstrated in accordance with 38 C.F.R. § 3.385 (2017).  After reviewing the claims file, the examiner opined that his bilateral hearing loss was less likely than not related to his military noise exposure.  The examiner sole rationale was that the Veteran's hearing was normal at both entrance and at discharge.

The Board finds that the March 2012 VA medical opinion is inadequate to adjudicate his claim.  In this regard, the examiner's rationale relies exclusively on the fact that the Veteran's puretone thresholds were normal upon leaving service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the competent evidence of noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, the Board finds that an addendum opinion should be obtained.
On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through March 1, 2016, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records dated after March 1, 2016, with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3. Obtain an addendum opinion addressing whether the Veteran's current hearing loss disability is related to his period of service.  The record and a copy of this Remand must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in, or is otherwise related to, his active duty service, to include noise exposure due to proximity to jet engines while performing his duties as a fuel specialist.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records, his lay statements regarding in-service noise exposure and hearing problems, as well as any continuity of symptomatology, and the opinion should reflect such consideration.  The examiner should assume as true the Veteran was exposed to loud noise in performance of his duties during service.  The examiner should also address the significance, if any, of any threshold shift from the October 1968 entrance examination to the October 1972 discharge examination.  The examiner should assume for purposes of this opinion that both the October 1968 and October 1972 tests utilized the ISO standard.

If normal test results or silence in the record is considered to be medically pertinent, the clinical significance of such should be clearly explained.

4.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


